TYSON, J. —
The subsequent exclusion and instruction by the court to the jury to disregard the several conversations between the prosecutrix and the defendant and the one had with her by Eason in the hearing and presence of defendant looking to an adjustment of the matter of the alleged seduction of the prosecutrix, if improperly admitted, cures the error and vitiates the exceptions reserved to their admissions — Smith v. State. 107 Ala. 139, 144, and cases there cited.
A number, of predicates were attempted to be laid by questions propounded to the prosecutrix on cross-examination for the purpose of impeaching her testimony to which objections were interposed and sustained. The first of these, we think, clearly asked about immaterial matters and the objection to the question was correctly sustained. The next three involved an inquiry as to statements made by the prosecutrix, which, if she had been permitted to answer, and had answered affirmatively, would have had a tendency to contradict her testimony given on her examination in chief. And had she denied making the statement the defendant would have had the right to show by the person named that she made it. In other words, the statement asked for, if made by her, involved in some degree a contradiction of what she had on direct examination deposed to. ."The court erred in sustaining the objections.
There was no error in refusing the written charges requested.
Reversed and remanded.